Citation Nr: 1100269	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  08-34 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for larynx cancer, to include 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty with the United States Marine 
Corps from April 1971 to April 1973, and on active duty for 
training with the Army National Guard from July 1991 to December 
1991.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision by the St. Louis, 
Missouri, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, inter alia, denied the Veteran's claim of 
entitlement to service connection for larynx cancer, to include 
as due to Agent Orange exposure.


FINDINGS OF FACT

1.  The Veteran did not serve within the territorial boundaries 
of the Republic of Vietnam during active duty.

2.  The Veteran was not exposed to Agent Orange during active 
duty, including while stationed in Okinawa.

3.  Larynx cancer did not have its onset during active duty.


CONCLUSION OF LAW

Larynx cancer, to include as due to exposure to Agent Orange, was 
not incurred, nor is it presumed to have been incurred in active 
military service.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010). 




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to notify and assist

The Board notes at the outset that, in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA), the VA has an 
obligation to notify claimants what information or evidence is 
needed in order to substantiate a claim, as well as a duty to 
assist claimants by making reasonable efforts to get the evidence 
needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010); see 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

With respect to the service connection claim on appeal, 
generally, the notice requirements of a service connection claim 
have five elements: veteran status, existence of a disability, a 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must 
also: (1) inform the claimant about the information and evidence 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that the VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  See 38 U.S.C. § 5103(a); 38 C.F.R. 
§ 3.159(b); Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).  During the course of the 
appeal, § 3.159(b) was revised and the requirement that the VA 
request that the claimant provide any evidence in his possession 
that pertains to the claim was removed from the regulation.

The service connection claim decided herein stems from the 
Veteran's application that was filed in October 2005.  VCAA 
notice letters addressing the applicability of the VCAA to the 
service connection claim at issue and of the VA's obligations to 
the Veteran in developing the claim (with specific discussion of 
claims for disability due to Agent Orange exposure) were 
dispatched to the Veteran in September 2006 and February 2008, 
which collectively address the issue on appeal and satisfy the 
above-described mandates, as well as the requirements that the 
Veteran be informed of how the VA calculates degree of disability 
and assigns an effective date for the disability, as prescribed 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  To the extent 
that there is any defect in the timing of the notice, as the 
notice issued after the October 2007 rating decision on appeal 
was followed by subsequent readjudications via several rating 
decisions/supplemental statements of the case, most recently in 
September 2009, any defective notice error is deemed to have been 
"cured" by these readjudications.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, such 
as a statement of the case or supplemental statement of the case, 
is sufficient to cure a timing defect).  Furthermore, neither the 
Veteran nor his representative have made any assertion that there 
has been any defect in the timing or content of the VCAA 
notification letters associated with this claim.

The VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate the . 
. . claim").  This duty includes assisting the Veteran in 
obtaining records and providing medical examinations or obtaining 
medical opinions when such are necessary to make a decision on 
the claim.  38 U.S.C.A. § 5103A(b), (c), (d) (setting forth 
Secretary's various duties to claimant).

The VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  In this regard, the Board 
observes that the Veteran's service treatment records from both 
periods of active duty, and his personnel records from his first 
period of active duty during the Vietnam Era, have been obtained 
and associated with the evidence, as well as pertinent post-
service medical records.  The Board also observes that VA had 
undertaken all appropriate and reasonable attempts to develop the 
evidence in order to substantiate the assertion of the Veteran 
and his lay witness that he was exposed to Agent Orange while 
stationed in Camp Foster, Okinawa, and while serving on temporary 
duty in the Republic of Vietnam.  In any case, the Veteran has 
not indicated that there are any outstanding relevant post-
service medical records or other pertinent evidence that must be 
considered in this current appeal with respect to the issue 
decided on the merits herein.  

The Board is mindful that VA's duty to assist includes providing 
a medical examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held 
that an examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication that 
the current disability may be related to the in-service event, 
and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran "suffered an 
event in service" (i.e., exposure to Agent Orange during service 
in Okinawa and the Republic of Vietnam) is his own lay statements 
and those of his lay witness which, as will be further discussed 
below, have been found to be contradicted by the objective 
historical documentary evidence and, as such, are not credible 
for purposes of establishing exposure to Agent Orange in service.  
As the evidence or record does not otherwise indicate onset in 
service of the Veteran's larynx cancer, it is insufficient to 
trigger VA's duty to provide an examination.  See Duenas v. 
Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial 
error in Board's statement of reasons or bases regarding why a 
medical opinion was not warranted because there was no reasonable 
possibility that such an opinion could substantiate the veteran's 
claim because there was no evidence, other than his own lay 
assertion, that "'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  There is no reasonable possibility that a 
medical opinion would aid in substantiating the Veteran's claim 
since it could not provide evidence of a past event.

Based on the foregoing, the Board finds that the VA fulfilled its 
VCAA duties to notify and to assist the Veteran in the 
evidentiary development of his service connection claim decided 
herein, and thus no additional assistance or notification is 
required.  The Veteran has suffered no prejudice that would 
warrant a remand, and his procedural rights have not been 
abridged.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board will therefore proceed with the adjudication of this 
appeal.

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file. Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the 
appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The appellant must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the claimant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for larynx cancer, to include 
as due to Agent Orange exposure.

The Veteran is presently service connected for residuals of a low 
back injury with spondylolisthesis at L5 on S1, hepatitis C, and 
cirrhosis of the liver secondary to hepatitis C.  His service 
connected disabilities produce a combined rating of 80 percent 
and he has been awarded a total rating for individual 
unemployability.

Service connection involves many factors, but basically means 
that the facts, shown by the evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service, or if pre-existing such service, was 
aggravated therein.  This may be accomplished by affirmatively 
showing inception or aggravation during service or through the 
application of statutory presumptions.  38 C.F.R. § 3.303(a) 
(2010).

With chronic disability or disease shown as such in service (or 
within the presumptive period under 38 C.F.R. § 3.307 (2010)) so 
as to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only where 
the condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic, or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2010).  Service connection may be granted 
for any disease diagnosed after discharge from active duty when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).

The Veteran's service medical records for his period of service 
from April 1971 to April 1973 show normal findings regarding his 
throat and no diagnosis of larynx cancer during this period of 
active duty.  Post-service records show no diagnosis of larynx 
cancer during the first year following his separation from 
service in April 1973.  Similarly, the service medical records 
for his period of active duty for training from July 1991 to 
December 1991 also show normal findings regarding his throat and 
no diagnosis of larynx cancer during this period of active duty.  
Post-service records show no diagnosis of larynx cancer during 
the first year following his separation from active duty for 
training in December 1991. 

VA treatment records show that the Veteran's earliest diagnosis 
of larynx cancer was in July 2005, when biopsied tissue samples 
from his larynx revealed the presence of carcinoma.  The clinical 
records do not present or otherwise indicate any secondary 
relationship between the Veteran's larynx cancer and his service-
connected low back disorder, hepatitis, and/or liver cirrhosis.

In view of the foregoing discussion, the Board finds that there 
is no clinical basis to find a nexus between the Veteran's larynx 
cancer and his periods of military service on a direct, 
presumptive, or secondary basis, as contemplated by 38 C.F.R. §§ 
3.303, 3.307, 3.309, and 3.310(a) (2010).  However, having 
determined that none of the conventional avenues to service 
connection are applicable for the Veteran's case of larynx 
cancer, the Board must now also consider whether service 
connection may be allowed on the basis of exposure to Agent 
Orange during his first period of active duty during the Vietnam 
Era.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, certain diseases shall be 
service-connected if the requirements of section 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of section 3.307(d) are also satisfied.  38 C.F.R. § 
3.309(e).  Section 3.307(d)(6) provides that the term "herbicide 
agent" means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975. 38 C.F.R. § 3.307(d)(6)(i).  Section 
3.307(d)(6) also provides that a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service. 38 C.F.R. § 
3.307(d)(6)(iii).  Service in the Republic of Vietnam includes 
service in the waters offshore and service in other locations if 
the conditions of service involved duty or visitation in the 
Republic of Vietnam.  Id.

The diseases presumed to be associated with herbicide exposure 
include:  chloracne or other acneform diseases consistent with 
chloracne, type 2 diabetes (also known as type II diabetes or 
adult-onset diabetes), Hodgkin's disease, ischemic heart disease 
(including, but not limited to, acute, subacute, and old 
myocardial infarction; atherosclerotic cardiovascular disease 
including coronary artery disease (including coronary spasm) and 
coronary bypass surgery; and stable, unstable and Prinzmetal's 
angina), all chronic B-cell leukemias (including, but not limited 
to, hairy-cell leukemia and chronic lymphocytic leukemia), 
multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea), and soft-tissue sarcomas (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).  For purposes of this 
section, the term "acute and subacute peripheral neuropathy" 
means transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves within 
two years of the date of onset. 38 C.F.R. § 3.309(e), Note 2.  
For the purposes of § 3.307, the term herbicide agent means a 
chemical in an herbicide used in support of the United States and 
allied military operations in the Republic of Vietnam during the 
Vietnam era.  38 C.F.R. § 3.307(a)(6)(i).  Agent Orange is 
generally considered an herbicide agent and will be so considered 
in this decision.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more any time after 
service, except that chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year after 
the last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 C.F.R. § 
3.307(a)(6)(ii).

The Secretary of the Department of Veterans Affairs has 
determined that there is no positive association between exposure 
to herbicides and any other condition for which the Secretary has 
not specifically determined that a presumption of service 
connection is warranted.  See Notice, 67 Fed. Reg. 42600-42608 
(2002). Notwithstanding the foregoing, regulations also provide 
that service connection may be granted for any disease diagnosed 
after discharge, when all evidence, including that pertinent to 
service, establishes that the disability was incurred in service. 
38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 
(Fed. Cir. 1994).  In other words, a presumption of service 
connection provided by law is not the sole method for showing 
causation in establishing a claim for service connection for 
disability due to herbicide exposure.  See Stefl v. Nicholson, 21 
Vet. App. 120 (2007) (holding that the availability of 
presumptive service connection for some conditions based on 
exposure to Agent Orange does not preclude direct service 
connection for other conditions based on exposure to Agent 
Orange).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that VA regulations require that a 
veteran have set foot within the land borders of Vietnam for 
presumptive service connection and that a veteran who never went 
ashore from the ship on which he served in the Vietnam coastal 
waters was not entitled to presumptive service connection.  The 
Federal Circuit has further held that VA's amendment to its 
Adjudication Procedure Manual excluding veterans who had not set 
foot in Vietnam was not invalid nor impermissibly retroactively 
applied.  Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub 
nom. Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

In the present case, the Veteran alleges exposure to Agent Orange 
on two occasions during his Vietnam Era service.  The first 
exposure reportedly occurred while he was stationed at Camp 
Foster on the Japanese island of Okinawa, when he was at the site 
of a chemical spill involving Agent Orange, which he reported was 
stored at a supply warehouse at this Marine Corp base.  He 
reported that while stationed in Okinawa, he was assigned on 
temporary duty to transport supplies to the Republic of Vietnam, 
and he asserts that his second exposure to Agent Orange occurred 
while visiting Danang and Saigon during this assignment.  The 
Veteran submitted an undated "buddy statement" from Mr. D.E.S., 
a fellow Marine who reported that he served with the Veteran 
between November 1971 - October 1972 at Camp Foster, Okinawa.  
According to Mr. D.E.S., he witnessed the Veteran have Agent 
Orange spill directly on him while on duty at a warehouse where 
Agent Orange was stored and shipped.  Then, in August 1972, Mr. 
D.E.S. and the Veteran were sent on temporary duty to deliver 
housing units to Danang and Saigon in the Republic of Vietnam.  
Mr. D.E.S. affirmed that he was also exposed to Agent Orange and 
has suffered ill effects as a result.

VA development of the Veteran's claim included research of 
Department of Defense records to determine if Agent Orange was 
ever stored on the island of Okinawa.  The research revealed no 
official historical documentation or confirmation demonstrating 
that such chemicals were ever stored at any time in Okinawa.  VA 
also requested that the Joint Service Records Research Center 
(JSRRC) investigate the Veteran's claim that he was sent on 
temporary duty to the Republic of Vietnam during his service, but 
the JSRRC was unable to confirm any such assignment. 

The Board has reviewed the Veteran's service personnel records, 
which show that during his service from April 1971 to April 1973, 
he was first stationed stateside until October 1971, when he was 
flown directly to Okinawa and stationed at the Marine Corps base 
on this island until his return to the continental United States 
in October 1972, with stateside service for the remainder of his 
period of active duty.  The personnel records show that he served 
as an automobile mechanic and do not list any decorations 
indicating service within the territorial confines of the 
Republic of Vietnam.  The personnel records also contain no 
notation indicating that he was ever assigned to serve on duty in 
the Republic of Vietnam.  A careful review of the Veteran's 
medical treatment records and treatment notes concurrent with 
active service also do not indicate that he was ever posted in, 
or otherwise visited the Republic of Vietnam.

Ultimately, the only evidence supporting the Veteran's factual 
assertion that he was exposed to Agent Orange in service, whether 
by direct exposure during a chemical spill in Okinawa, or 
exposure during temporary assignment in the Republic of Vietnam, 
is his own statements in this regard and the corroborative 
statement of his fellow Marine, Mr. D.E.S.  The Board, however, 
does not find these statements to be credible for purposes of 
establishing the actual occurrence of such exposure.  Research 
conducted by VA with the Department of Defense shows that Agent 
Orange was not stored at any time in Okinawa.  While the Veteran 
and Mr. D.E.S. may sincerely believe that they were exposed to a 
chemical of some kind during their posting in Okinawa, the 
chemical involved in their reported incident could not have been 
Agent Orange.  With regard to their claim of being assigned on 
temporary duty to the Republic of Vietnam, this factual assertion 
is contradicted by the content of the Veteran's own service 
medical and personnel records, and VA's attempt to confirm such 
duty with the JSRRC, which both show no documentation or 
historical evidence that demonstrates that he actually set foot 
within the territorial confines of the Republic of Vietnam during 
active service.  

Therefore, in view of the foregoing discussion, the Board finds 
as a factual matter that the Veteran was not exposed to Agent 
Orange during active duty, either through direct exposure while 
stationed in Okinawa, or presumed exposure from serving in the 
Republic of Vietnam.  Therefore, he is not entitled to the 
presumption that his larynx cancer was the result of such 
exposure, pursuant to the applicable provisions contained with 38 
C.F.R. § 3.307.  His claim of entitlement to service  connection 
for larynx cancer, to include as due to Agent Orange exposure, 
must therefore be denied.  Because the evidence in this case is 
not approximately balanced with respect to the merits of the 
claim, the benefit-of-the-doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for larynx cancer, to include as due to Agent 
Orange exposure, is denied.



____________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


